Opinion
Per Curiam,
Henry Ames, an incarcerated prisoner serving a sentence of 10 to 20 years for the crime of second degree murder, filed a petition for a writ of habeas corpus which was denied without hearing.
'' Ames contends his constitutional rights were violated in that (1) he was denied effective assistance of counsel for his defense, (2) a statement made by him when he. had no counsel was used against him at trial and (3) his plea of guilty was entered when he was without representation by counsel.
Our examination of the instant record indicates that Ames’ averments are without factual basis and we agree with the court below in its conclusion there is no. merit in Ames’ contentions.
*616Order affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.